In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated May 27, 1988, suspending the petitioner’s license for a 10-day period and requiring the forfeiture of its $1,000 compliance bond, the appeal is from a judgment of the Supreme Court, Nassau County (Murphy, J.), dated October 18, 1988, which reduced the period of suspension from 10 days to 5 days and vacated that portion of the respondent’s determination which imposed as a penalty the forfeiture of the $1,000 compliance bond.
Ordered that the judgment is affirmed, with costs.
Under the circumstances presented, the Supreme Court properly reduced the period of suspension imposed to five days and vacated that portion of the respondent’s determination which provided for the forfeiture of the petitioner’s $1,000 compliance bond (cf., Matter of Galcombe, Inc. v New York State Liq. Auth., 153 AD2d 942; Matter of PJP Tavern Corp. v New York State Liq. Auth., 152 AD2d 578; Matter of La Cucina Mary Ann v State Liq. Auth., 150 AD2d 450, 451; Matter of Idlewild Rest. Tavern v State Liq. Auth., 146 AD2d 629). Hooper, J. P., Harwood, Balletta and Miller, JJ., concur.